Title: To John Adams from John Thaxter, 27 July 1783
From: Thaxter, John
To: Adams, John


          Sir,
            Havre de Grace 27th. July 1783.
          Mr. Storer and myself arrived here this morning, after a very fatiguing Journey; tho’ I am apprehensive much less so than your’s, considering the extreme heats— Normandy is, I believe unequalled in the Riches of its Soil— Grains of all kinds in vast abundance cover an extensive Country— We saw also charming fields of Clover and Honey Suckle, such as would have delighted your Eyes— But Flanders must have afforded you more Charms at this Season— A hardy laborious Race of People are to be seen cultivating & improving these blessings of Nature. I have not been more delighted, or fatigued, a long time—
          Before We left Paris, we disposed of your things as you directed— your Trunks are at Mr. Barclay— the Key of the small one I delivered sealed up (directed to you) to Mrs. Barclay, who will return it to your Order— In the small Trunk you will find the Keys of the large one in a piece of Paper. The great Maps, Tea things & Servant’s Hats are at No. 60. Rue de Clery.— I have also paid off all your Accounts—but was obliged to take up at your Bankers seventy Louis d’Ors to finish the Business— Tho’ it did not require the whole, yet they left but a small Residue—
          Andrew, as I foresaw he would be, was thunderstruck at the Idea of a Dismission— He intreated & begged so pathetically, as almost to force me to join in the Stream of Grief— He was extreamly affected—professed the highest Respect and attachment to you, & lamented with much feeling the Necessity that forced him from your Service— As he was so earnest to get to America, I could think of no other way of sending him over & grtifying his Wishes than writing to Capt. Barney— As I did not choose to make use of your Name in the Business without your Consent, I wrote in my own Name—but did not recieve an Answer till I came to this place, where the Capt. told us in Andrew’s presence (for he came with us & at a Risque) that he would take him with pleasure, & make him Steward of the Cabbin with an Allowance of 12. dollars a Month.— This proposal met the Wishes of Andrew entirely— He is now happy, & I not a little so that he finds an Employment in quitting your Service.
          I went to Passy & got the Letters you mentioned—have copied them & brought them with me, together with all your other Letters, which will be delivered to day to Capt. Barney— He will sail as soon as Mr. Barclay arrives, & he is expected to day or tomorrow at farthest. I shall not fail to inform you when he does sail.
          You may depend on it, Sir, you will be informed in season to be present at the Signature of the ———
          I am determined at present to cross the Water for [a] few days— If you should leave the Hague sooner than [you ex]pected when you left us, you will be so go[od] as to direct to me at No. 7. Basinghall Street, London, that I may meet you in Season. I am persuaded however, I shall return before you. I long to send you the Sea Breeze we have here— Let me intreat you, Sir, to try the Sea Bath— Scheveling is near you— One Retreat a day from the Bogs, & putrified Air of the City will do no harm—but enable you to do business with more ease & Comfort— Besides there is nothing that cools & composes more a diplomatic Head; that has been disturbed by the piddling Politicks of weak or ——— Brothers, than a Sea Bath.—
          Mr. Storer, Capt Barney & Brother join in Respects to you. With an invariable Attachment & Regard, I have the honor to be, Sir, &c
          my Regards to Master John & Mr. Dumas’s family.
          J. T
        